Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 8/31/21. As directed, Claims 1, 5, and 11 have been amended and claims 12-28 cancelled. Thus claims 1-11 are presently pending in this application.
The amendments are sufficient to overcome the claim objections and rejections under 35 USC 112(b) from the previous action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “capable of brining an inside of the container into communication with an outside of the container and the steamer accessory.” It is unclear from the claim language whether the container is brought into communication with “an outside of the container and an outside of the steamer accessory” or brought into communication with “an outside of the container” and with “the steamer accessory.” Based on the specification, the former is the interpretation used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US Pat. 5756968).
Regarding claim 1, Chung discloses a steamer accessory (Annotated Fig. 4) for steam-heating and/or steam-cooking food contained in a container(3) carrying the steamer accessory (Fig. 4), the steamer accessory  comprising: 
a steam generator (heating element 233 and steam production chamber defined below) comprising a steam production chamber (comprising 40 and the space where heating element 233 is located) connected to at least one steam distribution outlet (the outlet of 210) provided in a lower part  of the steam generator, and 

    PNG
    media_image1.png
    482
    569
    media_image1.png
    Greyscale

 a bearing surface (Annotated Fig. 4/4b) intended to rest on the container, wherein the bearing surface has an indentation (Annotated Fig. 4b) providing a vent (Annotated Fig. 4b) capable of bringing an inside of the container (the interior of 30) into communication with an outside of the container (Col. 1 lines 10-13)  and an outside of the steamer accessory (via vent pipe 122 and top exhaust port 120) when the container  is carrying the steamer accessory.

    PNG
    media_image2.png
    336
    500
    media_image2.png
    Greyscale

Regarding claim 2, Chung discloses a ring (the annular portion of 2, indicated in Annotated Fig. 2) surrounding and carrying the steam generator, and wherein the vent is provided in the ring (Fig. 4).

    PNG
    media_image3.png
    477
    606
    media_image3.png
    Greyscale

Regarding claim 4, Chung discloses a water reservoir (40; water may be held in container 40 for generating steam).
Regarding claim 5, Chung discloses a ring (the annular portion of 2, indicated in Annotated Fig. 2) surrounding and carrying the steam generator, and wherein the vent is provided in the ring (Fig. 4), and wherein the water reservoir is carried by the ring (Figs. 2 and 4).
Regarding claim 6, Chung discloses the water reservoir (40) is capable of supplying the steam production chamber with water (water held in 40 will be supplied to the steam production chamber, of which 40 is a part).
Regarding claim 8, Chung discloses the steam production chamber comprises the water reservoir (as defined in claim 1 above, the steam production chamber comprises the water reservoir 40).
Regarding claim 11, Chung discloses an electric steamer (Figs. 2, 4) comprising a container (30) to contain the food to be heated and/or cooked, and a steamer accessory (Annotated Fig. 1 above) configured to rest on the container (Fig. 2) for steam-heating and/or steam-cooking the food contained in the container (Col. 1, lines 25-30), wherein the steamer accessory is according to claim 1 (as set forth in claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung.
Regarding claim 3, Chung fails to disclose the ring being removable from the steam generator. However, making a component separable from another component has been held to be obvious where there may be any reason to do so. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In this case, making the ring removable from the steam generator may be desirable in order to service the steam generator or wash the ring. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Chung by making the ring removable from the steam generator.

Claims 1 (in an alternative), 4 (in an alternative), 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin US Pat. 6530308 B1).
Regarding claim 1, Lin discloses a steamer accessory (lid 2, Fig. 1) for steam-heating and/or steam-cooking food contained in a container (in lower portion 1) carrying the steamer accessory (Fig. 1), the steamer accessory  comprising: 
a steam generator (defined as element 5, including heating tubes 52 and steam production chamber 51; including “outer walls” indicated in Annotated Fig. 1b below and lower wall of recess 21) comprising a steam production chamber (51) connected to at least one steam distribution outlet (53) provided in a lower part  of the steam generator, and 

    PNG
    media_image4.png
    484
    669
    media_image4.png
    Greyscale

 a bearing surface (Annotated Fig. 1) intended to rest on the container, and an outside of the steamer accessory (as indicate by arrows 9, the vent brings outside fluid into the container 12; the fluid enters at 39, and thus the inside of the container is capable of being brought into (fluid) communication with an outside of both the container and the steamer accessory) when the container  is carrying the steamer accessory.
Lin fails to disclose the bearing surface having an indentation providing a vent. However, Chung teaches, in a steam generator, a bearing surface having an indentation providing a vent (Annotated Fig. 4b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Lin by configuring the bearing surface to have an indentation providing a vent as taught by Chung in order to prevent pressure buildup in the steamer.

    PNG
    media_image2.png
    336
    500
    media_image2.png
    Greyscale

Regarding claim 4, Lin discloses a water reservoir (water-storing member 3).
Regarding claim 7, Lin discloses the water reservoir is removable from the steam generator (it is “positioned in the recess 21 and secured in place by fastening members 7,” Col. 2 lines 17-18) and wherein the steam generator carries the removable water reservoir (it is held by the wall of recess 21).
Regarding claim 9, Lin discloses the steam generator has a lower wall the wall in which holes 53 are formed) in which is formed the at least one steam distribution outlet (Fig. 1) 
Regarding claim 10, Lin discloses the steam generator (5) has an external side wall (Annotated Fig. 1b) and wherein the steam production chamber (51) is arranged in the steam generator (as defined) away from the external side wall (Annotated Fig. 1b).

    PNG
    media_image5.png
    288
    841
    media_image5.png
    Greyscale

Response to Arguments
Applicant's arguments filed 8/31/21 have been fully considered but they are not persuasive. Applicant argues that Chung fails to teach the vent bringing the inside of the container into communication with the outside of the container and the (outside of) the steamer accessory, because the vent of Chung allows steam to enter. However, the Examiner finds that the claim does not require the communication/venting to be in either direction, and that the element identified as a vent in Chung is a vent allowing steam to enter the container. Furthermore, the container is in communication with the outside of the steamer accessory as well as noted above, since it is in communication with the inside of the steam generator which is in communication with the outside. If Applicant wishes the claim to be limited to venting in a particular direction different than that of Chung (or of Lin), then it is recommended the claims .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/             Examiner, Art Unit 3761